Case 4:15-cv-04069-LLP Document 185 Filed 08/12/20 Page 1 of 1 PageID #: 1713

                            United States District Court
                                 District of South Dakota
                                       Office of the Clerk
                                225 South Pierre Street, Room 405
                                        Pierre, SD 57501

Matthew W. Thelen                                                                     Telephone
Clerk of Court                                                                    (605) 945-4600




                                        August 12, 2020




Scott Lewandoski
Eighth Circuit Court of Appeals
Thomas F. Eagleton United States Courthouse
111 S. 10th St., Ste. 24.329
St. Louis, MO 63102

Re:            Sisney v. Kaemingk et al.
Our File:      4:15-cv-4069-LLP
Your File:     20-2460

Dear Scott:

Enclosed please find the transcript of the motion hearing as ordered (doc. 182) by the Eighth
Circuit in the above matter.

Should you have any questions, please do not hesitate to contact the clerk’s office. Thank you.

Sincerely,

/s/ Shellie Krog
Shellie Krog
Courtroom Deputy
Encs.
